Title: Treasury Department Circular to the Collectors of the Customs, 13 March 1793
From: Hamilton, Alexander,Treasury Department
To: Collectors of the Customs



Treasury Department,March 13, 1793.
Sir,

Proof has been filed in the office of the Collector of Newbury Port, agreeably to the 13th section of the act, entitled, “An act for registering and clearing Vessels, regulating the coasting Trade, &c.” of the loss of two Certificates of registry, of the following numbers and description, viz.
No. 42, dated Newbury Port the 19th of April 1790, granted to Benjamin Joy, owner and master of the Ship Eliza, measuring four hundred and twenty-one Tons.
No. 16, dated Newbury Port the 6th of February 1790, granted to John Pettingal and Leonard Smith, owners of the Schooner Hope, measuring ninety four Tons, John Couch, master.

This information is therefore given with a view to put the Officers of the Customs upon their guard, in order to prevent any fraudulent disposal of the said Certificates, in case they should be found again.
Enclosed is an act which will take effect from and after the last day of May next, entitled, “An act for enrolling and licensing Ships or Vessels to be employed in the coasting Trade and Fisheries, and for regulating the same.” The forms of Certificates relating to the object, will be prepared and transmitted by the Register of the Treasury.
With great consideration,   I am, Sir,   Your obedient Servant,

A Hamilton

